*226MEMORANDUM OPINION
A review of the Board of Parole orders setting initial release dates pursuant to ORS 144.120(1) reveals that, in the case of petitioner Borders, the Chairman of the Board was not present at the original hearing on March 9,1983. However, the chairman concurred in the action of three of the members of the Board on March 18, 1983, to override the minimum sentence imposed by the trial court. Because her vote was necessary for this order to become final, the correct date of the order setting the initial parole release date for Borders was March 18,1983. Petitioner Borders filed for judicial review on May 14,1983. Therefore, because Borders’ petition for judicial review was filed within the 60-day period provided by ORS 144.335(2), it should not have been dismissed as untimely filed by the Court of Appeals.
Petitioner Borders’ petition for judicial review is reinstated and the case is remanded to the Court of Appeals for disposition on the merits.